Opinion issued September 11, 2003








In The
Court of Appeals
For the
First District of Texas
____________

NOS. 01-03-00411-CV
          01-03-00412-CV
____________

IN RE VALENCIA L. HUBBARD, ROBERT IRA KAHN, ASHLEY
SPECIA, AND J. FELIX GONZALEZ, Relators



Original Proceedings on Petitions for Writs of Prohibition and Mandamus



MEMORANDUM OPINION	Relators Valencia L. Hubbard, Robert Ira Kahn, Ashley Specia, and J. Felix
Gonzalez have filed petitions for writs of prohibition (appellate cause number 01-03-00411-CV) and mandamus (appellate cause number 01-03-00412-CV) to prevent
Judge Jamison (1) from allegedly interfering with a pending appeal in Neely v. Hubbard,
No. 01-02-00160-CV (Tex. App.--Houston [1st Dist.] appeal filed Feb. 19, 2002). (2)
	A court of appeals or a justice of the court has jurisdiction to issue a writ of
prohibition only when necessary to enforce the jurisdiction of the appellate court. 
Tex. Gov't Code Ann. § 22.221(a), (b) (Vernon Supp. 2003).  A court of appeals's
jurisdiction under section 22.221(a) to issue writs is limited to cases in which the
court has actual jurisdiction of a pending proceeding.  Lesikar v. Anthony, 750
S.W.2d 338, 339 (Tex. App.--Houston [1st Dist.] 1988, orig. proceeding).  Because
we have actual jurisdiction over appellate cause number 01-02-00160-CV, we have
subject-matter jurisdiction over cause number 01-03-00411-CV.  We have
jurisdiction to issue a writ of mandamus in appellate cause number 01-03-00412-CV
under subsections (a) and (b) of Government Code section 22.221.
	Relators, however, have not demonstrated that they have asked Judge Jamison
to abate or dismiss the underlying lawsuit in cause number 2002-28433, nor have they
demonstrated that Judge Jamison has taken any action in the underlying lawsuit that
would interfere with our jurisdiction in appellate cause number 01-02-00160-CV.
	Accordingly, we deny both the petition for a writ of prohibition and the petition
for a writ of mandamus, without prejudice to the relators filing similar proceedings
in the future should the Judge Jamison somehow interfere with our jurisdiction in
appellate cause number 01-02-00160-CV.  We also deny all pending motions in
appellate cause numbers 01-03-00411-CV and 01-03-00412-CV.

PER CURIAM
Panel consists of Justices Hedges, Jennings, and Alcala.
1.            
            -      
2.